        Case 1:18-cr-00155-DLC Document 31 Filed 03/01/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 18-155-BLG-DLC-TJC

                   Plaintiff,
                                                ORDER VACATING
vs.                                             CHANGE OF PLEA
                                                HEARING
JAMES ERIC “DOC” JENSEN, JR.,

                   Defendant.




      Defendant has filed a notice to withdraw his consent to proceed with a

change of plea hearing before a Magistrate Judge. (Doc. 30.) Accordingly,

      IT IS ORDERED that the change of plea hearing set in this matter for March

4, 2019, is hereby VACATED.

      The change of plea hearing will be rescheduled by United States District

Court Chief Judge Christensen.

      DATED this 1st day of March, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
